Citation Nr: 0421011	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-04 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome, 
left wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).   

Procedural History

The veteran served on active duty in the United States Army 
from August 1944 until June 1946.  He also served on active 
duty in the United States Air Force from July 1947 until June 
1966.

In July 1999, the RO received the veteran's claim of 
entitlement to service connection for carpal tunnel syndrome 
of the left wrist.  The September 1999 rating decision denied 
the veteran's claim.  The veteran disagreed with the 
September 1999 rating decision and initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in April 2002.

The veteran presented sworn testimony to the undersigned 
Veterans Law Judge in a February 2004 travel board hearing 
held at the RO.  The transcript of this hearing has been 
associated with the veteran's VA claims folder.

Issues not on appeal

In a May 2003 rating decision, the RO denied the veteran's 
claims for entitlement to service connection for bilateral 
hearing loss and polyneuropathy involving all four 
extremities (claimed as residuals of cold exposure).  To the 
Board's knowledge, the veteran has not as yet expressed 
disagreement with this decision, and therefore these claims 
are not in appellate status and will not be addressed by the 
Board.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA]. 
FINDING OF FACT

A preponderance of the medical evidence of record does not 
show that the veteran currently has carpal tunnel syndrome of 
the left wrist.


CONCLUSION OF LAW

The criteria for finding service connection for carpal tunnel 
syndrome left wrist has not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
carpal tunnel syndrome of his left wrist.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991). The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003). In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence].  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary of VA (the Secretary) that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by a 
February 2003 letter from the RO and by the RO's February 
2002 statement of the case (SOC), of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim and of the particular deficiencies in the evidence with 
respect to his claim.

More significantly, the February 2002 SOC and the February 
2003 letter sent to the veteran, specifically referenced the 
VCAA.  Crucially, the veteran was informed by means of this 
SOC and the March 2002 letters as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  Those documents explained that VA 
would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  The Board notes 
that, even though the February 2003 letter requested a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b).  The one-year period has now expired. 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in June 2003, prior to the expiration 
of the one-year period following the February 2003 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the statutory notice contained in the February 
2002 SOC and repeated in the subsequent February 2003 letter 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  In addition, both notices were sent 
prior to June 2003 SSOC and adjudication of the issue by the 
RO.  Therefore, the Board finds that the veteran was notified 
properly of his statutory rights.  The one-year period has 
now expired.

In this case, the RO provided the veteran a letter that 
expressly notified the veteran and that there was one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  In addition, the 
notice was sent prior to adjudication of the issue by the RO.  
Therefore, the Board finds that the veteran was notified 
properly of his statutory rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records, service personnel records and VA treatment records 
and private medical records.  As described below, recent 
medical examination reports are of record.  The veteran has 
not indicated that there are any further records that would 
be probative and which have not been associated with his 
claims file.  

The Board notes that the veteran submitted ten pages of 
material directly to Board in February 2004.  This material 
was not accompanied by a waiver of RO consideration.  See 
38 C.F.R. § 20.1304 (2003).  However, nine pages are 
duplicates of documents already of record, and the tenth page 
is merely a cover letter which contains no substantive 
information bearing on the matter before the Board.  Thus, 
there is no prejudice to the veteran for the Board to 
consider his claim without referral to the agency of original 
jurisdiction.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and elected to 
present testimony at a travel board hearing in February 2004.  
A transcript of this testimony has been associated with the 
claims folder.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Factual Background

The veteran's service medical records indicate that the 
veteran was diagnosed with carpal tunnel syndrome of the left 
wrist in April 1966.  His treating military physicians 
concluded that the carpal tunnel syndrome was asymptomatic 
and required no therapy.  

Also in April 1966 the veteran was diagnosed with diplopia; 
voluntary retirement proceedings were initiated.  In a May 
1966 document entitled "Proceedings and Findings of USAF 
Physical Evaluation Board" both the diplopia and the carpal 
tunnel syndrome were noted.  

A September 1966 examination by K.G.M., M.D. incident to the 
veteran's original claim for service connection found no 
current disability and "no current evidence at the present 
time of a carpal tunnel syndrome and there is no indication 
of any medial nerve myopathy."  Service connection for left 
median nerve paralysis was denied in an October 1966 RO 
rating decision.  

There are no pertinent medical records until many years 
thereafter.  

A February 1999 opinion from private physician, S.R., M.D. 
includes a finding that the veteran's sensorimotor neuropathy 
is most likely due to his diabetes.  Dr. S.R. further notes 
the presence of degenerative osteoarthritis.  A diagnosis of 
carpal tunnel syndrome left wrist was not made.  

As was noted in the Introduction, in July 1999 the veteran 
filed a claim of entitlement to service connection for carpal 
tunnel syndrome of the left wrist.

An August 2000 VA nerve conduction study indicated findings 
"consistent with bilateral carpal tunnel syndrome."  An 
October 2000 VA follow-up treatment note states that based 
upon further examination of the veteran and therapy results 
the examiner was now unsure of the proper diagnosis.  
Cervical radiculopathy was suspected.  An October 2000 MRI 
confirmed cervical spine abnormalities.  

A November 2002 VA examination was conducted by J.R., M.D., 
in connection with this claim.  Dr. J.R. reviewed the 
veteran's claims file and examined the veteran.  Dr. J.R. 
noted that the veteran indicated that he was not currently 
receiving any treatment for carpal tunnel syndrome.  Dr. J.R. 
found "no current evidence of carpal tunnel syndrome" and 
diagnosed degenerative joint disease, minimal symptoms.  

A February 2003 VA examination conducted by W.B., M.D. in 
connection with another claim indicates that it was conducted 
without review of the veteran's claims folder.  The veteran 
provided Dr. W.B. with a report of his health history; 
however, the examination report does not indicate that the 
veteran reported his history of carpal tunnel syndrome left 
wrist to the examiner.  Based upon his examination of the 
veteran, Dr. W.B. diagnosed the veteran with peripheral 
neuropathy of the upper and lower extremities.  Dr. W.B. 
notes that the veteran's neuropathy is likely due to a 
combination of factors including residuals of frostbite, 
diabetes and atherosclerotic vascular disease.  Dr. W.B. 
concluded that tingling or weakness in the veteran's 
extremities was most likely due to complications from 
diabetes.  Carpal tunnel syndrome was not diagnosed.  

The veteran has provided sworn testimony to the effect that 
his symptoms with respect to his left wrist have existed at 
least since 1966.  The veteran characterizes his symptoms as 
pain and weakness.  He further testified that he has periods 
of time without symptoms and periods of time during which he 
experiences flare-ups.  

Analysis

The veteran is seeking service connection for carpal tunnel 
syndrome of his left wrist.  

In the interest of clarity, the Board will apply the Hickson 
analysis to this issue.  As discussed above, in general, in 
order for service connection to be granted three elements 
must be satisfied: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus. See 
Hickson, supra.  

With respect to element (1), current disability, there is no 
definitive medical evidence of a current left carpal tunnel 
syndrome disability.  The August 2000 nerve conduction report 
which was prepared by C.F., M.D noted findings "consistent 
with" carpal tunnel syndrome.  However, upon further 
evaluation of the veteran Dr. C.F. questioned her initial 
conclusion, determining instead that non-service connected 
cervical spine abnormalities may be the source of the 
veteran's complained of left wrist symptoms.  As such, Dr. 
C.F.'s preliminary findings of test results consist with 
carpal tunnel syndrome, later rejected by her, do not form a 
basis for finding that a carpal tunnel syndrome disability 
currently exists.  

In addition, and very significantly, more recent examinations 
of the veteran's left wrist conducted in November 2002 and 
February 2003 do not diagnose carpal tunnel syndrome and 
instead attribute the veteran's reported left wrist symptoms 
to other diagnoses, including mild degenerative joint disease 
and diabetic neuropathy.  Indeed, the November 2002 VA 
examiner specifically concluded that there was "no current 
evidence of carpal tunnel syndrome" and no "significant 
disability of the veteran's left wrist".  

In short, a preponderance of the competent medical evidence 
of record supports the conclusion that the veteran does not 
have carpal tunnel syndrome of the left wrist.  Hickson 
element (1), a current disability, is not satisfied.  The 
claim fails on that basis alone.  

Turning to Hickson element (2), in-service incurrence of 
disease or injury, the veteran has not asserted that any in-
service injury could be the source of the claimed carpal 
tunnel syndrome.  Similarly, the service medical records do 
not indicate that the veteran's left wrist suffered an injury 
during service.  

Moving to the issue of in-service incurrence of disease, the 
service medical records include a May 1966 diagnosis of 
carpal tunnel syndrome, left wrist.  Therefore, there is 
evidence of in-service incurrence of disease sufficient to 
satisfy Hickson element (2).

With respect to Hickson element (3), medical nexus, the Board 
notes that there is not of record any medical nexus opinion 
addressing the relationship between a current diagnosis of 
carpal tunnel syndrome left wrist and the veteran's service.  
The November 2002 VA examination conducted in connection with 
this claim did not proceed to the issue of medical nexus due 
to the absence of a current carpal tunnel syndrome diagnosis.  
Obviously, in the absence of a current disability medical 
nexus is an impossibility.

The veteran has submitted the February 1999 nexus opinion of 
Dr. S.R. in an attempt to show the required nexus.  However, 
Dr. S.R. in fact did not diagnose the veteran with carpal 
tunnel syndrome.  Further, Dr. S.R. attributed the tingling 
and pain in the veteran's hands to sensorimotor neuropathy 
caused by his diabetes.  

In short, given that there is an absence of a current 
disability of carpal tunnel syndrome left wrist, a finding of 
medical nexus cannot be made to a disability that does not 
exist.  Further, the medical nexus evidence offered by the 
veteran himself attributes his symptoms to the veteran's non-
service connected diabetes, not to carpal tunnel syndrome.  
Hickson element (3) is unsatisfied.  

For the reasons explained above, the evidence presented 
concerning a current disability characterized by carpal 
tunnel syndrome left wrist does not meet the criteria to 
establish entitlement to service connection.  






	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for carpal tunnel syndrome of the left 
wrist is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



